Citation Nr: 1736328	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on need for the regular aid and attendance of another person and/or housebound status for substitution purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1953 to September 1957.  The Veteran died in May 2010.  The appellant, his widow, was subsequently substituted as claimant by the RO.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran's surviving spouse had requested a Video Conference hearing before a Veterans Law Judge.  However, subsequent to a May 2017 pre-hearing conference, the Veteran's surviving spouse indicated that she would waive her hearing request if she was granted the benefit sought on appeal.  See VA Form 21-4138 received on May 12, 2017.  Given the favorable nature of the Board's decision herein, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2016).

At the prehearing conference in May 2017, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket has been granted.


FINDING OF FACT

The Veteran's service connected disabilities had rendered him in need for regular aid and attendance of another person.  
 


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid and attendance for substitution purposes have been met.  38 C.F.R. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision below awards a grant of special monthly compensation based on need for the regular aid and attendance of another person.  As no adverse decision is reached at this time, there is no need to discuss compliance with VA's duty to notify and assist the Veteran at this time.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The appellant appeals the denial of entitlement to SMC based on the need for aid and attendance or on account of being housebound.  Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) . 

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).

Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence of record at the date of death and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, e.g., the veteran's child; (ii) the veteran had a claim pending at the time of death; (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Typically, only the evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000.  However, the law regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008).  Section 212 created a new statute which provides that, if a claimant dies while a claim or appeal for any benefit under a law administered by VA is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014).  In addition, the new statute permitted the submission of additional evidence in support of the claim.

Based on the evidence presented, the Board finds that special monthly compensation based on aid and attendance is warranted.  In this regard, the evidence shows that the Veteran died in May 2010.  At the time of his death, he was service-connected for residuals of an arthrotomy of the right knee with instability, left knee instability, renal insufficiency, degenerative joint disease of the left and right knee, left and right shoulder calcific tendonitis and chronic low back pain.  

The December 2008 aid and attendance examination disclosed that the Veteran was unable to bathe, dress, leave the home and use the bathroom unassisted.  The VA examiner found that the Veteran required the aid and attendance of another person to protect him from the hazards of daily living due to his diagnosed disabilities.  He was noted to have limitation of motion due to his diabetic neuropathy and joint diagnoses.  

During the May 2009 VA examination, the Veteran was described as being home all day and sedentary.  He was not ambulatory and only able to mobilize by wheelchair.  The VA examiner found that he was unable to protect himself from his daily environment due to arthritis of the shoulders, lumbar spine degenerative joint disease and morbid obesity with degenerative joint disease of the left knee.  The VA examination disclosed that the Veteran's lower extremities were unable to bear weight because of pain and degenerative joint disease, he was unable to walk and that he was unable to raise his arms above shoulder level due to arthritis of the bilateral shoulders.  

In the November 2009 aid and attendance examination, the Veteran was noted to be a wheelchair patient who had difficulty walking.  He was described as needing help at home due to multiple medical problems.  His listed diagnoses included, but were not limited to, degenerative joint disease of multiple joints and chronic renal failure.  It was noted that he was unable to leave home without assistance.  While he was able to feed himself, the examiner found that he could not prepare meals and that he needed help with bathing, hygiene and medication management.  He was also noted to require nursing home care.   

The Board finds that the evidence supports a grant of SMC based on aid and attendance.  As discussed above, the Veteran was in need of the assistance of another to dress, bath, use the bathroom, manage his medication and leave the house.  He was unable to walk and could not raise his arms above shoulder levels.  Furthermore, he was deemed unable to protect himself from his daily environment due his service connected shoulder, lumbar spine and left knee disabilities.  See 38 C.F.R. § 3.352(a).  In light of the medical and lay evidence, the Board finds that the Veteran was unable to function in an appropriate manner without aid and assistance and that he was in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, special monthly compensation based on regular need for aid and attendance is warranted and the claim is granted.


ORDER

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person for substitution purposes is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


